Citation Nr: 0825418	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to residuals of frostbite.

2.  Entitlement to service connection for a heart disorder to 
include as secondary to residuals of frostbite.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Initially, the Board observes that additional evidence in 
support of the veteran's claims was received in June 2007, 
but the last supplemental statement of the case (SSOC) on the 
issues of hypertension and a heart disorder was issued in 
April 2007.  Under 38 C.F.R. § 19.31, the RO must issue a 
SSOC if the RO obtains pertinent evidence prior to certifying 
or transferring the case to the Board.  The Board concludes a 
SSOC was not needed here, because the additional evidence was 
not pertinent.  The additional medical records mention that 
the veteran has a history of hypertension and coronary artery 
disease, but that evidence is not pertinent or material to 
the question in this case, which is whether the veteran's 
current hypertension and heart disorder is a result of his 
military service.  The additional records do not contain 
evidence of an in-service occurrence of the claimed disorders 
or etiology opinions; therefore, it would serve no useful 
purpose to remand the veteran's case for issuance of a SSOC 
when the additional evidence has no bearing on the 
adjudication of these claims.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).





FINDINGS OF FACT

1.  The competent medical evidence reveals that the veteran's 
current hypertension was not etiologically related to service 
or to his service-connected residuals of frostbite.

2.  The competent medical evidence reveals that the veteran's 
current heart disorder was not etiologically related to 
service or to his service-connected residuals of frostbite.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

2.  The veteran's hypertension is not proximately due to or a 
result of a service-connected disorder.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2007).  

3.  The competent medical evidence reveals that the veteran's 
current heart disorder was not incurred in or aggravated by 
active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

4.  The veteran's heart disorder is not proximately due to or 
a result of a service-connected disorder.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

VCAA letters dated in March 2005 and December 2006 informed 
the veteran of what evidence was required to substantiate his 
claims for service connection for hypertension and a heart 
disorder.  These letters also informed the veteran of his and 
VA's respective duties for obtaining evidence.  The VCAA 
letters requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

The veteran was also informed of the disability rating and 
the effective date; however, this portion of the duty to 
notify was satisfied subsequent to the initial AOJ decision 
by way of a letter sent to the veteran in March 2006.  The 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in April 2007 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed in 
deciding this appeal as the timing error did not affect the 
essential fairness of the adjudication.  Therefore, the Board 
finds that the requirements of VCAA regarding the duty to 
notify have been met and that VA has no further duty prior to 
Board adjudication. 

With regard to the duty to assist, the claims file contains 
private treatment records and lay statements.  The RO 
attempted to retrieve the veteran's service personnel and 
medical records; however, the RO was notified that the 
veteran's service records were destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) and the 
information requested by the RO could not be reconstructed.   
In a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to her claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A review of the 
claims folder reveals that VA has fulfilled its heightened 
duty to assist the veteran.

The RO called the veteran informing him that his service 
medical records and personnel records were unavailable.  See 
Report of Contact dated May 2005.  The RO also asked the 
veteran if he had any service medical records and asked if he 
had any in-service clinical treatment.  The RO wrote that the 
veteran said no to both questions.  The RO expressly notified 
the veteran of alternative types of evidence, including 
witness statements, to support his claims.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The veteran submitted a witness 
statement from his brother who also served in Korea.  

The Board acknowledges that the veteran was not provided with 
a VA examination in conjunction with his claims; however, the 
evidence of record does not warrant one because there is 
sufficient competent medical evidence to decide his claims.  
See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In 
the present case, there is nothing in the record, other than 
the veteran's own lay statements, that suggests a link 
between his current hypertension or heart disorder and 
military service, nor is there any evidence that his 
hypertension or heart disorder is related to his service-
connected residuals of frostbite.  In light of the absence of 
any evidence of the disabilities in-service, complaints or 
competent evidence suggesting a link between his current 
disabilities and service, or evidence that his disabilities 
are related to his service-connected residuals of frostbite, 
VA is not required to provide the veteran with a VA 
examination in conjunction with his claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Hypertension

The veteran filed a claim for entitlement to service 
connection for hypertension.  He asserts that his 
hypertension started during service.  The veteran also 
contends in the alternative that his hypertension was 
aggravated by his service-connected residuals of frostbite.  
The RO denied his claims.  The veteran appeals this decision.

In order for the veteran to be entitled to service connection 
for hypertension, the medical evidence must show a diagnosis 
of that disability.  The medical evidence of record supports 
the veteran's claim to having a current hypertensive 
disorder.  An August 2004 private medical report notes a 
diagnosis of hypertension.  Thus, the first criterion for 
service connection has been established.  Pond, 12 Vet. App. 
at 346.  

However, the evidence indicates that the veteran's 
hypertension is unrelated to service.  The record lacks 
evidence showing that the veteran incurred hypertension 
during service, incurred a hypertension within the first year 
of discharge from service, or manifested a continuity of 
symptomatology indicative of a hypertension disorder in the 
first several years following discharge from service in 
October 1954.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 
Vet. App. at 346.

The veteran states that the physician at his separation 
examination told him that he had hypertension.  The Board 
acknowledges that the veteran's service medical records are 
unavailable due to a fire and therefore, this statement is 
not corroborated by medical evidence.  The RO solicited the 
veteran to submit alternative evidence to support his claim.  
However, there is no other evidence of record that 
demonstrates that the veteran's current hypertension started 
in service, within one year after service or is etiologically 
related to service.  The medical evidence first shows a 
diagnosis of hypertension in 2000, which is approximately 46 
years after separation from service.  Such a lapse of time 
between service separation and the earliest documentation of 
a current disability is a factor that weighs against the 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover, no physician has ever asserted 
that the veteran's hypertension occurred in service or is 
related to any incident in service.  

The only evidence that indicates that the veteran's 
hypertension is related to his military service is from his 
own statements.  Lay persons can provide an account of 
observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters, such as an opinion on the etiology of hypertension, 
have no probative value because lay persons are not competent 
to offer medical diagnoses or opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (professional 
opinions are required to address areas of knowledge requiring 
expertise).  As the competent medical evidence does not link 
the veteran's current hypertension to service, service 
connection is not warranted on a direct basis.

In regards to the claim that the veteran is entitled to 
service connection for hypertension as secondary to his 
service-connected residuals of frostbite, after a careful 
review of the record, the Board finds no competent medical 
evidence that the veteran's hypertension was either caused by 
or aggravated by his service-connected disabilities.  Thus, 
service connection for hypertension secondary to a service-
connected disability is not warranted.  See 38 C.F.R. § 
3.310.    

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for hypertension is not 
warranted.    

Heart Disorder

The veteran filed a claim for entitlement to service 
connection for a heart disorder in January 2005.  He contends 
that he had an abnormal heart rate when he was discharged 
from service.  The veteran also stated in the alternative 
that his heart disorder was aggravated by his service-
connected residuals of frostbite.  The RO denied his claim.  
The veteran appeals this decision.

The medical evidence of record supports the veteran's claim 
to having a current heart disorder.  A December 2004 private 
medical report notes a diagnosis of coronary artery disease.  
Thus, the first criterion for service connection has been 
established.  Pond, 12 Vet. App. at 346.  

The veteran stated that at his separation examination the 
physician told him that he had a bad heart.  Unfortunately, 
the veteran's testimony concerning a heart disorder cannot be 
corroborated by documentation from service.  In addition, the 
Board notes there is no other medical evidence relating the 
veteran's coronary artery disease to service.  The evidence 
of record is devoid of any objective medical evidence of a 
heart disorder until 2000, approximately 46 years after 
service.  There is no medical evidence of record showing 
symptoms of a heart disorder prior to 2000.  This lapse in 
time weighs against the veteran's claim.  See Maxson, 230 
F.3d at 1333.  Furthermore, no physician has ever asserted 
that his heart disorder occurred in service or is related to 
any incident in service.  The only opinion linking the 
veteran's current heart disorder to service is that of the 
veteran.  The veteran, as a lay person, is not competent to 
provide an opinion concerning medical causation of a heart 
disorder.  Grottveit, 5 Vet. App. at 93; see Espiritu, 2 Vet. 
App. at 494.  As the competent medical evidence does not link 
the veteran's current heart disability to service, service 
connection is not warranted on a direct basis.

In regards to the claim that the veteran is entitled to 
service connection for a heart disorder as secondary to his 
service-connected residuals of frostbite, after a careful 
review of the record, the Board finds no competent medical 
evidence that the veteran's coronary artery disease was 
either caused by or aggravated by his service-connected 
disabilities.  Thus, service connection for a heart disorder 
secondary to the veteran's service-connected residuals of 
frostbite is not warranted.  See 38 C.F.R. § 3.310.    
 
In sum, the evidence of record does not show heart disease in 
service, within one year after service or that it is related 
to an incident or disease in service.  In addition, the 
evidence does not show that the veteran's heart disorder is 
caused by or aggravated by any service-connected disability.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for heart disease must 
be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.










	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to service connection for hypertension to 
include as secondary to residuals of frostbite is denied

2.  Entitlement to service connection for a heart disorder to 
include as secondary to residuals of frostbite is denied.





____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


